Per Curiam.
Pro se petitioner Judd seeks leave to proceed in forma pauperis under Rule 39 of this Court. We deny this request as frivolous pursuant to Rule 39.8. Judd is allowed until November 2, 1999, within which to pay the docketing fees required by Rule 38 and to submit his petition in compliance with this Court’s Rule 33.1. We also direct the Clerk not to accept any further petitions for certiorari or petitions for extraordinary writs from Judd in noncriminal matters unless he first pays the docketing fee required by Rule 38 and submits his petitions in compliance with Rule 33.1.
Judd has abused this Court’s certiorari and extraordinary writ processes. On May 30, 1995, we invoked Rule 39.8 to deny Judd informa pauperis status with respect to a petition for an extraordinary writ. See In re Judd, 515 U. S. 1101. Prior to this Rule 39.8 denial, Judd had filed six petitions for certiorari, all of which were both frivolous and had been denied without recorded dissent. Since the Rule 39.8 denial, Judd has filed four petitions for certiorari, all of which were also frivolous and denied without recorded dissent. The instant petition for certiorari thus brings Judd’s total number of frivolous filings to 12.
*6We enter the order barring prospective filings for the reasons discussed in Martin v. District of Columbia Court of Appeals, 506 U. S. 1 (1992) (per curiam). Judd’s abuse of the writ of certiorari and of the extraordinary writs has been in noneriminal eases, and we limit our sanction accordingly. The order therefore will not prevent Judd from petitioning to challenge criminal sanctions which might be imposed on him. The order will, however, allow this Court to devote its limited resources to the claims of petitioners who have not abused our processes.

It is so ordered.